PER CURIAM.
Affirmed. See Dade County Police Benevolent Association v. Metropolitan Dade County, 452 So.2d 6,10 (Fla. 3d DCA 1984) (dismissal with prejudice after three attempts to state cause of action not abuse of discretion), pet. for review denied, 461 So.2d 114 (Fla.1985); Price v. Morgan, 436 So.2d 1116, 1122 (Fla. 5th DCA 1983) (same), pet. for review denied, 447 So.2d 887 (Fla.1984); Mardan Kitchen Cabinets, Inc. v. Bruns, 312 So.2d 769, 770 (Fla. 3d DCA 1975) (failure to adequately allege breach in a contract action justifies dismissal); City-Wide Sanitation Co. v. City of Pembroke Pines, 214 So.2d 485, 486 (Fla. *1914th DCA 1968) (same), cert. dismissed, 222 So.2d 24 (Fla.1969).